 
 
I 
111th CONGRESS
1st Session
H. R. 3906 
IN THE HOUSE OF REPRESENTATIVES 
 
October 22, 2009 
Mr. Teague introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize appropriations for the Department of Veterans Affairs program to provide financial assistance for supportive services for very low-income veteran families in permanent housing. 
 
 
1.Authorization of appropriations for Department of Veterans Affairs program to provide financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e) of title 38, United States Code, is amended— 
(1)in paragraph (1), by adding at the end the following new subparagraphs: 
 
(D)$50,000,000 for fiscal year 2012. 
(E)$75,000,000 for fiscal year 2013. 
(F)$100,000,000 for each subsequent fiscal year.; and 
(2)in paragraph (3), by striking each of the fiscal year 2009 through 2011 and inserting each fiscal year.  
 
